Title: To Thomas Jefferson from Elizabeth Shorter, 28 January 1807
From: Shorter, Elizabeth
To: Jefferson, Thomas


                        
                            
                        ca. 28 Jan. 1807
                     
                        
                        To the President of the United States
                  The Petition of Elizabeth Shorter humbly represents
                  That your petitioner was committed to the prison of the County of Washington in the District of Columbia on the charge of Stealing a pair of shoes of a certain Phebe Long, nearly twelve months ago—that at the last Session of the said Court held in the Month of June-last she was tried and convicted of the theft and sentenced to pay a fine of one dollar, and to be publickly whipped  with six stripes and to stand committed till the said fine and the fees arising on the said prosecution should be paid.
                  Your petitioner further represents, that she hath received the Corporal punishment to which she was sentenced  by the Court, but being wholly unable to discharge the fine and the Costs aforesaid, she entreats that the President will take her case into consideration, and extend to her that relief which to his humanity and sense of public duty may appear proper. And your petitioner as in duty bound will ever pray &c. 
                        
                     The undersigned Judges of the Circuit Court of the District of Columbia believing the facts stated in the within Petition to be true and that the Prisoner has suffered nearly twelve months imprisonment, respectfully recommend her case to the consideration and mercy of the President of the United States
                  
                  
                            W. Cranch
                     
                     N. Fitzhugh
                     
                     Allen B. Duckett
                     
                        
                    
                     [Order by TJ:]
                     Let a pardon issue.
                                          
                  
                            
                            Th: Jefferson
                     
                     Jan. 28. 07.
                        
               